Citation Nr: 18100116
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 06-07 561
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to a disability rating in excess of 20 percent prior to March 23, 2009, for degenerative arthritis of the lumbosacral spine and entitlement to an extraschedular disability rating for degenerative arthritis of the lumbosacral spine are remanded for additional development.
The Veteran had active duty service from July 1975 to July 1979, August 1991 to November 1991, and February 2003 to May 2004 in the United States Army.
This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a videoconference hearing before the Board in September 2006.  A transcript of that hearing has been associated with the claims file.  The Board notes that the Veterans Law Judge (VLJ) who appeared at the hearing is no longer employed at the Board.  In a February 2018 letter, the Veteran was informed of the VLJs status and was offered an additional hearing before the Board.  The Veteran did not respond to that offer and the Board will proceed with the case without a new hearing.  
In June 2015, the Board denied entitlement to a disability rating in excess of 20 percent prior to March 23, 2009, and in excess of 40 percent thereafter for degenerative arthritis of the lumbar spine.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an August 2017 decision, the Court affirmed the Boards decision regarding entitlement to a disability rating in excess of 40 percent from March 23, 2009 forward, and vacated the Boards decision regarding entitlement to a disability rating in excess of 20 percent prior to March 23, 2009, and remanded that issue, as well as entitlement to an extraschedular disability rating for degenerative arthritis of the lumbar spine, to the Board for action consistent with the Courts determination.
1.  Entitlement to a disability rating in excess of 20 percent prior to March 23, 2009, for degenerative arthritis of the lumbosacral spine.
In an August 2017 Court remand, the Court noted that the Veterans September 2005 and October 2007 VA examinations may be inadequate as they did not address the Veterans flare-ups or the Veterans loss of range of motion without medication.  The Court acknowledged that it is problematic whether any medical examination at this point can reasonably ascertain the degree of disability that characterized the Veterans lumbar spine condition ten to twelve years ago. Nevertheless, the Court instructed the Board to assess the possible need for a retrospective medical opinion. 
The Board finds that a retrospective medical opinion may be useful in determining the effects of the Veterans flare-ups on his range of motion and the effects of the Veterans medication on his ability to function.  
Additionally, the Court instructed the Board to explore whether the Veteran is able to obtain statements from co-workers, supervisors, friends, or relatives as to what symptoms he manifested during flare-ups and, if possible, with or without medication.  Therefore, the Veteran should be contacted and the Veteran should be afforded time to obtain any such statements.  
The Board acknowledges that the Veteran submitted one such statement in December 2017.  The Veteran requested that the issue be remanded for the RO to review the evidence prior to the Boards consideration of the evidence.  The Board notes that in the course of this remand, the RO will have the opportunity to review the new evidence.  

2.  Entitlement to an extraschedular disability rating for degenerative arthritis of the lumbosacral spine.
The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The evidence on file requires that the Board remand the Veterans degenerative arthritis of the lumbosacral spine rating claim with respect to consideration of whether additional benefit may be provided by way of an extraschedular rating pursuant to 38 C.F.R. § 3.321.  The August 2017 Court remand noted that the Board did not adequately address extraschedular consideration.  The Court specifically noted that a back disability that requires a back brace and results in interference with both sitting and standing may contribute to an unusual disability picture.  The Board also noted that the Veterans functional losses negatively affect his ability to work.  See Thun v. Peake, 22 Vet. App. 111 (2008), affd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, a remand is necessary for the RO to consider the application of 38 C.F.R. § 3.321(b), permitting extraschedular evaluation, with regard to the service-connected degenerative arthritis of the lumbosacral spine. 
The matter is REMANDED for the following action:
1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of the impairment stemming from his degenerative arthritis of the lumbar spine prior to March 23, 2009, to include statements from co-workers, supervisors, friends, or relatives as to what symptoms the Veteran manifested during flare-ups and, if possible, with and without medication.  He should be provided an appropriate amount of time to submit this lay evidence.
2. Obtain a retrospective medical opinion to address the severity of the Veterans degenerative arthritis of the lumbosacral spine prior to March 23, 2009.  The examiner should review the claims file, to include all treatment records, all lay statements, and the September 2005 and October 2007 VA examinations.    
The examiner should consider whether there is likely to be additional range of motion loss or other functional impairment (1) due to any flare-ups, or (2) without use of medication.  If so, the examiner is asked to describe the impairment and any additional loss in range of motion in degrees, if possible.  The examiner should support any finding with citations to the Veterans record.  
If the examiner is unable to provide the opinion, he or she should clearly explain why that is so and indicate if any further information would allow an opinion to be formed.
3. Refer the increased rating claim to the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.







1. After undertaking the development above and any additional development deemed necessary, the Veterans claims regarding entitlement to a disability rating in excess of 20 percent prior to March 23, 2009 for degenerative arthritis of the lumbosacral spine and entitlement to an extraschedular disability rating should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

